Upon conviction for illegal possession of narcotic drug in violation of General Statutes § 19-481 (a), the court sentenced the defendant on July 17, 1969, to state prison for a term of not less than five nor more than ten years; ordered commitment to the commissioner of mental health; and suspended execution of such sentence during the period of such commitment. Written notice of the right to apply for review of sentence and an application form for review of sentence were given to the defendant on July 17, 1969.
After the commissioner of mental health notified the committing court that the defendant was not a fit subject for treatment, the defendant was returned to the Superior Court at New Haven for further and appropriate proceedings.
On September 9, 1969, the commitment was terminated, the suspension of sentence revoked, and the defendant was ordered to serve a modified term in the state prison of not less than four nor more than eight years.
On October 1, 1969, the defendant applied for review of sentence.
   In the light of